United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF ENGRAVING, BUREAU OF )
PRINTING & ENGRAVING, Fort Worth, TX,
)
Employer
)
____________________________________________ )
L.D., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-606
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2014 appellant filed a timely appeal of the December 20, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury claim on October 25, 2013.
FACTUAL HISTORY
On October 30, 2013 appellant then a 58-year-old lead police officer, filed a traumatic
injury claim, Form CA-1, alleging that on October 25, 2013 he experienced right back and leg
1

5 U.S.C. §§ 8101-8193.

pain when entering and exiting a police patrol vehicle while wearing a newly required armored
vest. He did not stop work.
Appellant submitted an October 30, 2013 note from an employing establishment
registered nurse who treated him for right leg pain. He reported that on October 25, 2013 he was
wearing a new armored vest weighing between 40 and 45 pounds and was driving a patrol car
and while entering and exiting the car he pulled a muscle in his right leg. Appellant reported
that, as the pain continued, he sought treatment from his physician on October 29, 2013. The
nurse noted that appellant ambulated well with no limp or difficulty and diagnosed alteration in
comfort with right leg pain.
Appellant submitted an October 30, 2013 report from Dr. Kenneth Baldwin, an osteopath,
who treated him for a leg injury which occurred on October 24, 2013. He reported being issued
an armored vest which he had trouble maneuvering and when entering his patrol car he felt a
sharp pain in his right leg, lower back and S1 joint, which radiated into his buttocks.
Dr. Baldwin noted decreased range of motion and pain of the lumbar spine with flexion,
extension and side bending, negative straight leg testing, equal reflexes and intact sensory and
motor examination. He diagnosed lumbosacral strain and returned appellant to light duty with
no driving. In an October 30, 2013 work restriction evaluation and physician work activity
status report, Dr. Baldwin diagnosed sacroiliac strain and returned appellant to work on
October 30, 2013 to modified duty with restrictions of no driving a work vehicle. Appellant also
submitted an information sheet for sacroiliac sprain syndrome. He submitted a November 3,
2013 statement from Corporal Jerry Smith who noted that the mandatory bullet proof vest was
issued on October 18, 2013. Corporal Smith noted transporting appellant, who reported hurting
his backside while entering and exiting the patrol vehicle while wearing the vest.
In a November 14, 2013 letter, OWCP advised appellant of the evidence needed to
establish his claim, particularly that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition to specific employment factors.
Appellant submitted a November 20, 2013, progress note from Dr. Baldwin, who treated
him for low back pain over the right S1 joint with radicular pain in the right buttocks to the knee.
Dr. Baldwin noted findings on examination of decreased range of motion of the lumbar spine
with pain on flexion and extension, negative straight leg raises, reflexes were equal and sensory
examination was intact.
He diagnosed lumbosacral strain and lumbar radiculopathy.
Dr. Baldwin returned appellant to light duty and advised that he was unable to drive the company
vehicle. In physician work activity status reports dated November 20 and December 4, 2013, he
diagnosed sacroiliac strain, lumbar radiculopathy and lumbosacral sprain. Dr. Baldwin returned
appellant to modified-duty work with restrictions of no driving the company vehicle. Appellant
submitted a November 20, 2013 referral for physical therapy from Dr. Baldwin, who diagnosed
lumbar radiculopathy, lumbosacral joint sprain and sacroiliac strain. In a December 4, 2013
progress report, Dr. Baldwin treated appellant for pain over the lumbar and S1 joint with
radiation into the right knee and foot. He diagnosed lumbosacral sprain and lumbar
radiculopathy and returned appellant to light duty noting that he could not drive a company
vehicle.

2

In a November 21, 2013 statement, appellant noted that he experienced right back and leg
pain while entering and exiting a police sedan while wearing the newly required armor vest. He
reported first consulting with his physician on October 29, 2013 and reporting a work injury and
subsequently being treated by Dr. Baldwin. Appellant reported that Dr. Baldwin diagnosed
sacroiliac strain and prescribed medications, therapy and work restrictions. He did not have prior
back or leg injuries.
In a December 20, 2013 decision, OWCP denied the claim on the grounds that the
medical evidence was insufficient to establish that a medical condition was causally related to
the accepted work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
It is not disputed that appellant worked as a police officer and that on October 25, 2013
he was wearing a newly required armored vest while entering and exiting his patrol vehicle. It is
also not disputed that he was diagnosed with sacroiliac strain, lumbar radiculopathy and
lumbosacral sprain. The Board finds, however, that appellant did not submit sufficient medical
evidence to establish that his diagnosed sacroiliac strain, lumbar radiculopathy or lumbosacral
sprain were causally related to the October 25, 2013 work incident.
2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

Appellant submitted an October 30, 2013 report from Dr. Baldwin who treated him for a
leg injury which occurred on October 24, 2013. He reported being issued an armored vest and
had trouble maneuvering when entering and exiting his patrol car. Appellant reported feeling a
sharp pain in his right leg, lower back and S1 joint, which radiated into his buttocks.
Dr. Baldwin diagnosed lumbosacral strain and returned appellant to light duty with no driving. It
is noted that Dr. Baldwin repeated the history of injury as reported by appellant without
providing his own opinion regarding whether appellant’s condition was work related. To the
extent that Dr. Baldwin provided his own opinion he failed to address the causal relationship of
appellant’s lumbosacral strain to the October 25, 2013 incident.5 He did not explain how
wearing an armored vest and entering or exiting a vehicle would cause or aggravate the
diagnosed conditions and why such condition would not be due to any nonwork factors.
Therefore, this report is insufficient to meet appellant’s burden of proof. Dr. Baldwin’s other
reports note appellant’s status and restrictions but do not specifically address whether the
October 25, 2013 incident caused or contributed to appellant’s diagnosed conditions.6 Therefore,
these reports are insufficient to meet appellant’s burden of proof.
Appellant submitted an October 30, 2013 note from an employing establishment nurse
who treated him for right leg pain and diagnosed alteration in comfort with right leg pain.
However, the Board has held that documents or notes signed by a nurse are not considered
medical evidence as a nurse is not a physician under FECA.7 Thus, the treatment records from
the nurse are of no probative medical value in establishing appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence and OWCP
therefore properly denied his claim for compensation.
On appeal, appellant submitted additional evidence.
consider new evidence on appeal.9

However, the Board may not

5

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
6

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

See 20 C.F.R. § 501.2(c).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the December 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

